Citation Nr: 1612816	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than June 21, 2004, for the grant of service connection for delusional disorder, persecutory type.  


REPRESENTATION

Appellant represented by:	Laurie F. Neff, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2007 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.  

A Board decision in August 2011 denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in September 2013, the Court vacates the Board's decision, and remanded the case for readjudication in accordance with the decision.  

In a November 2015 brief, the Veteran's attorney made claims of clear and unmistakable error (CUE) in October 1999 and April 2000 rating decisions denying the Veteran's claim for service connection for a psychiatric disorder.  The brief includes a waiver of RO review.  However, the Board is unable to take jurisdiction of the Veteran's CUE claims.  The Board is an appellate body with no authority to take original jurisdiction over an issue not adjudicated by the RO, and cannot review in the first instance the request for revision of an RO decision based on CUE.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the jurisdiction of the Board is limited to deciding questions in "appeals" of decisions by the VA.  [A specific and narrow statutory provision authorizes revision of a prior Board (and not an RO) decision based on CUE by the Board on its own motion or upon request of a claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.]  No such authority exists with respect to a request for revision of an RO decision based on CUE.  The Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Circ. 2002); Jarrell v. Nicholson, 20 Vet. Appt. 326, 332-33 (2006).  

The assertions of CUE in October 1999 and April 2000 rating decisions have not yet been addressed by the AOJ and the Board does not have jurisdiction to address such claims.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the Board has referred the Veteran's CUE assertions to the RO for appropriate action.  These raised CUE issues are inextricably intertwined with the pending claim asserting entitlement to an earlier effective date.  It would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of the CUE claims. 

The Court has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds the issues of CUE are inextricably intertwined with the issue of earlier effective date currently on appeal and the case must be remanded to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action on the issues of CUE in October 1999 and April 2000 rating decisions referred in the Introduction.  

2.  If the CUE claims are denied, the RO must provide the Veteran with notice of his appellate rights.  Upon receipt of any timely notice of disagreement the RO should furnish the Veteran and his agent a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision.  If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issues, the RO should certify the issues for appellate review.  If the Veteran does not complete a timely appeal regarding the CUE issues, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 

If either of the CUE claims are granted, the RO should then readjudicate the earlier effective date claim.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

